 

2h Onielin a Rage Lof1

   
  
 
 

 

 

 

 

 

 

 

Case 1:17-cv-06081-GBD-KNF Document 89

 

 

    
 

 

 

——T
} gs # OK
UNITED STATES DISTRICT COURT TIM AP Pe Hae oo. 008
SOUTHERN DISTRICT OF NEW YORK f nr oy a
we ee eee ee ee ee ee ne ee eee x / " _ , Pe!
MARK COX PANS KOSH
att eae etsaacree ce al
Plaintiff, : ORDER
-against- :
17 Civ. 6081 (GBD) (KNF)
GERMAN KITCHEN CENTER LLC et al.,
Defendants. :
x

GEORGE B. DANIELS, United States District Judge:

Defendants’ response to Plaintiff's motion for summary judgment, (ECF No. 85), is due

March 12, 2021. Plaintiff's reply, if any, is due March 19, 2021.

Dated: New York, New York
March 1, 2021
SO ORDERED.

Anna B21 Danske

GER B. DANIELS
ited States District Judge

 
